     Case 8:19-cv-00991-AB-JEM Document 29 Filed 11/10/20 Page 1 of 1 Page ID #:212



1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
                                                  )
11    EVAN M. HARDY,                              )    Case No. SACV 19-0991-AB (JEM)
                                                  )
12                        Plaintiff,              )
                                                  )    JUDGMENT
13                 v.                             )
                                                  )
14    BOARD OF TRUSTEES OF THE                    )
      CALIFORNIA STATE UNIVERSITY,                )
15                                                )
                          Defendant.              )
16                                                )
17
            In accordance with the Order Accepting Findings and Recommendations of United
18
      States Magistrate Judge filed concurrently herewith,
19
            IT IS HEREBY ADJUDGED that the action is dismissed without prejudice.
20

21

22
      DATED: November 10, 2020
23                                                         ANDRE BIROTTE JR.
                                                      UNITED STATES DISTRICT JUDGE
24

25

26

27

28
